DETAILED ACTION
Response to Amendment
	The Amendment filed February 11, 2022 has been entered. Claims 1-19, 22-23, and 25-29 remain pending in the application. Claims 20, 21, and 24 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed December 7, 2021. The claims are in condition for allowance.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below to correct a clarity issue in claim 1 and a minor informality in claims 22 and 23. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently Amended) A method for determining an overall memory size of a global memory area to be allocated in a memory intended to store input data and output data from each layer of a neural network, the method comprising: 

in response to determining, based on the value, that additional memory can be added to the memory, 
comparing a memory size of the input data and a memory size of the output data from the layer, and 
determining possible positionings of the input data and the output data from the layer based on the value and the comparing of the memory size; and
for each layer, determining an elementary memory size of an elementary memory area intended to store the input data and the output data from the layer based on a size of a selected positioning, the elementary memory size being in a range between [[a]] the memory size for the input data or output data from the layer and a size equal to the sum of the memory size for the input data and the memory size for the output data from the layer, the overall memory size being determined based on the elementary memory sizes associated with the layers, the global memory area containing all the elementary memory areas.

2. (Previously Presented) The method according to claim 1, wherein, for each layer, the value is determined based on a type of the layer or is determined based on an operation carried out between two successive layers of the neural network.

3. (Original) The method according to claim 2, wherein, for at least one type of layer, at least a part of the output data is stored in the elementary memory area in place of at least a part of the 

4. (Original) The method according to claim 3, wherein, for at least another type of layer, the elementary memory size is equal to the sum of the memory size for the input data and of the memory size for the output data from the layer.

5. (Previously Presented) The method according to claim 4, wherein the output data and the input data are juxtaposed in a corresponding memory area.

6. (Original) The method according to claim 1, wherein determining the overall memory size comprises performing successive updates of a current value of memory size based on elementary memory sizes successively determined for successive layers of the neural network, the value of the overall memory size being the latest updated current value at the end of all the successive updates.

7. (Original) The method according to claim 6, wherein a first value of memory size is the elementary memory size of the elementary memory area associated with a first layer, and for each current layer, the current value of updated memory size is the elementary memory size of the elementary memory area associated with the current layer when this elementary memory size is greater than a preceding value of the memory size, or remains the preceding value of the memory size when this elementary memory size is less than or equal to this preceding value of the memory size.

8. (Original) The method according to claim 6, further comprising, for each layer, updating a relative address elementary memory area associated with the layer.

9. (Original) The method according to claim 6, comprising, for each layer, determining an absolute address of the elementary memory area associated with the layer.

10. (Previously Presented) A device, comprising: an input configured to receive parameters defining various successive layers of a neural network; and 
a processor coupled to the input and configured to determine an overall memory size of a global memory area to be allocated in a memory intended to store input data and output data from each layer of the neural network, the processor being configured to: 
determine, for each layer, a value indicative of whether additional memory can be added to the memory, the value representing a size of the additional memory that can be added; 
in response to determining, based on the value, that additional memory can be added to the memory, 
compare a memory size of the input data and a memory size of the output data from the layer, and 
determine possible positionings of the input data and the output data from the layer based on the value and the comparing of the memory size; and
determine, for each layer, an elementary memory size of an elementary memory area intended to store the input data and the output data from the layer based on a size of a selected positioning, the elementary size being in a range between the memory size for the input data or 

11. (Previously Presented) The device according to claim 10, wherein, for each layer, the processor is configured to determine the value based on a type of the layer or based on an operation carried out between two successive layers of the neural network.

12. (Original) The device according to claim 11, wherein, for at least one type of layer, at least a part of the output data is intended to be stored in the elementary memory area in place of at least a part of the input data so that the elementary memory size is less than the sum of the memory size for the input data and of the memory size for the output data from the layer.

13. (Original) The device according to claim 12, wherein, for at least another type of layer, the elementary memory size is equal to the size of the sum of the memory size for the input data and of the memory size for the output data from the layer, the output data and the input data intended to be juxtaposed in a corresponding elementary memory area.

14. (Original) The device according to claim 10, wherein the processor is configured to determine the overall memory size by successive updates of a current value of memory size based on elementary memory sizes successively determined by successive layers of the neural 

15. (Original) The device according to claim 14, wherein a first value of memory size is the elementary memory size of the elementary memory area associated with a first layer and, for each current layer, the processor is configured to update the current value of memory size with the elementary memory size of the elementary memory area associated with the current layer if this elementary memory size is greater than a preceding value of the memory size, or with the preceding value of the memory size if this elementary memory size is less than or equal to this preceding value of the memory size.

16. (Original) The device according to claim 14, wherein the processor is further configured to carry out, for each layer, an update of a relative address of the elementary memory area associated with the layer.

17. (Original) The device according to claim 14, wherein the processor is configured to furthermore carry out, for each layer, a determination of an absolute address of the elementary memory area associated with the layer.

18. (Original) The device according to claim 10, wherein the device is a microcontroller.

19. (Previously Presented) The device of claim 10, further comprising: 
the  memory for storing input data and output data of the neural network; 

the processor coupled to the program memory and configured to execute the instructions to determine the overall memory size of the global memory area to be allocated in the memory to store the input data and the output data from each layer of the neural network.

20-21. (Cancelled)

22. (Currently Amended) The method according to claim 1, wherein determining the value indicative of whether additional memory can be added to the memory comprises: determining whether the value is greater than or equal to zero; in response to determining that the value is greater than or equal to zero, determining that the output data can overlay the input data and the value represents a size of the additional memory required to be added to the memory to avoid overwrite of useful data in the elementary memory area when the output data overlays the input data; and in response to determining that the value is less than zero, determining that the output data cannot overlay the input data and additional memory cannot be added to the memory after storing the data from the layer.

23. (Currently Amended) The device according to claim 1o, wherein processor is configured to determine the value indicative of whether additional memory can be added to the memory by determining whether the value is greater than or equal to zero; in response to determining that the value is greater than or equal to zero, determining that the output data can overlay the input data and the value represents a size of the additional memory required to be added to the memory to avoid overwrite of useful data in the elementary memory area when the output data overlays the input cannot be added to the memory after storing the data from the layer.

24. (Cancelled)

25. (Original) The method of claim 1, further comprising determining possible positionings of the input data and the output data from the layer based on the value in response to determining that additional memory cannot be added to the memory.

26. (Original) The method of claim 1, wherein the neural network is a convolutional neural network, and wherein, for each layer, the value is determined based on a type of the layer of the convolutional neural network, the type of the layer being one of convolution, non-linear, pooling, and fully-connected.

27. (Original) The device of claim 10, wherein the processor is configured to determine possible positionings of the input data and the output data from the layer based on the value in response to determining that additional memory cannot be added to the memory.

28. (Original) A method for determining an overall memory size of a global memory area to be allocated in a memory intended to store input data and output data from each layer of a neural network, the method comprising: 

for each layer, determining an elementary memory size of an elementary memory area intended to store the input data and the output data from the layer based on a size of a selected positioning, the elementary memory size being in a range between a memory size for the input data or output data from the layer and a size equal to the sum of the memory size for the input data and the memory size for the output data from the layer, the overall memory size being determined based on the elementary memory sizes associated with the layers, the global memory area containing all the elementary memory areas, wherein the determining of the value for each layer and the possible positionings are performed prior to execution of the neural network.

29. (Original) A device, comprising: 
an input configured to receive parameters defining various successive layers of a neural network; and 
a processor coupled to the input and configured to determine an overall memory size of a global memory area to be allocated in a memory intended to store input data and output data from each layer of the neural network, the processor being configured to determine, for each layer, a value indicative of whether additional memory can be added to the memory, the value representing a size of the additional memory that can be added, possible positionings of the input data and the output data from the layer based on the value, and an elementary memory size of an elementary memory area intended to store the input data and the output data from the layer based 

Reasons for Allowance
Claims 1-19, 22-23, and 25-29 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at paragraphs [0099]-[0104].
The examiner agrees with the statements made on pages 10-11 of the Remarks, filed February 11, 2022, and adopts this reasoning. The prior art of Rossi et al., when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. Rossi et al. disclose determining the minimum number of allocations needed to execute a convolutional neural network based on dependencies between the layers of the network. However, the prior art, alone or in combination, does not disclose for each layer “comparing a memory size of the input data and a memory size of the output data from the layer, and determining possible positionings of the input data and the output data from the layer based on the value” representing a size of the additional memory that can be added and “the comparing of the memory size.”


Response to Arguments
Applicant’s arguments, filed February 11, 2022, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TRACY A WARREN/Primary Examiner, Art Unit 2137